Order entered October 7, 2019




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-19-00581-CV

                                SIMON MENGELE, Appellant

                                                V.

                  UNITED TOWS, LLC AND HENRY MILLER, Appellees

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-06296-A

                                           ORDER
       Before the Court is appellant’s October 4, 2019 motion for extension of time to file his

brief. Appellant explains the extension is necessary because he is seeking legal representation.

       We GRANT the motion and ORDER appellant to file, no later than November 6, 2019,

either a notice of representation by counsel in accordance with Texas Rule of Appellate

Procedure 6 or his brief.




                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE